ACCEPTED
                                                                                             01-15-00375-CV
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                       12/30/2015 8:38:03 AM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK

                              No. 01-15-00375-CV

                In the First Court of Appeals
                                                                       FILED IN
                                           1st COURT OF APPEALS
                                               HOUSTON, TEXAS

                       Houston, Texas      12/30/2015 8:38:03 AM
                                           CHRISTOPHER A. PRINE
                                                                         Clerk
                  ______________________________________

     LOST CREEK VENTURES LLC D/B/A HAPPY BULLDOG
 MANAGEMENT, STEPHAN EPSTEIN AND MARILYN ROTH EPSTEIN,
                                                   Appellants,

                                         v.

                                 ALAN PILGRIM,
                                                   Appellee.
                  ______________________________________

                   REPLY IN SUPPORT OF MOTION TO DISMISS
                         LOST CREEK VENTURES LLC
                  ______________________________________

TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellee Alan Pilgrim files this reply in support of his motion asking the Court

to dismiss Lost Creek Ventures LLC d/b/a Happy Bulldog Management from the

appeal.

      Pilgrim asked the Court to dismiss Lost Creek from the appeal because a

corporation cannot act pro se through a corporate officer who is not an attorney. Lost

Creek filed a response, arguing that the “Court should deny the Motion because the




                                          1
corporation has retained attorney Nicholas R. Dillard to represent it in this appeal.”

Mr. Dillard also filed a “Notice of Designation of Lead Counsel.”

      Lost Creek’s appeal should still be dismissed. Mr. Dillard did not file an

Appellant’s Brief on behalf of Lost Creek or seek any additional time to do so. The

brief filed by Stephen Epstein, as a member of Lost Creek and purportedly on behalf

of Lost Creek “pro se”, is a nullity. A corporation cannot act pro se through a corporate

officer who is not an attorney. Chavez v. Pugh, No. 03-15-00395-CV, 2015 WL 5781113,

at *1 n.1 (Tex. App.—Austin Oct. 2, 2015, no pet.) (mem. op.) (noting corporation’s

president could not represent corporation pro se). And the failure of an appellant to

timely file a brief warrants dismissal. TEX. R. APP. P. 38.8.

                                     CONCLUSION
      For these reasons, Appellee Alan Pilgrim asks the Court to dismiss Lost Creek

Ventures LLC d/b/a Happy Bulldog Management from this appeal. Appellee requests

all other relief to which he has shown himself justly entitled to receive.




                                            2
Date: December 30, 2015                    Respectfully submitted,


                                           /s/ Lisa Bowlin Hobbs
                                           Lisa Bowlin Hobbs
                                            State Bar No. 24026905
                                           Kurt Kuhn
                                            State Bar No. 24002433
                                           KUHN HOBBS PLLC
                                           3307 Northland Drive, Suite 310
                                           Austin, Texas 78731
                                           (512) 476-6003
                                           (512) 476-6002 (fax)
                                           Lisa@KuhnHobbs.com

                    Attorneys for Appellee, Alan Pilgrim




                                     3
                              CERTIFICATE OF SERVICE

      I hereby certify that, on December 30, 2015, a true and correct copy of this reply
was served on the following parties and counsel via e-Service:


Nicholas R. Dillard
10213 Red Fern Court
Conroe, Texas 77385
Nicholas.Dillard@talltexaslaw.com

Attorney for Lost Creek Ventures LLC
d/b/a Happy Bulldog Management


Marilyn Roth Epstein
Stephan Epstein
7519 Stonecliff Drive
Austin, Texas 78731
organiclady4@gmail.com

Pro Se

                                                      /s/ Lisa Bowlin Hobbs
                                                      Lisa Bowlin Hobbs




                                           4